J-S69040-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

TARIK NAHILA,

                         Appellant                   No. 863 EDA 2015


             Appeal from the PCRA Order of February 19, 2015
             In the Court of Common Pleas of Delaware County
            Criminal Division at No(s): CP-23-CR-0003063-2012


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., AND OLSON, J.

MEMORANDUM BY OLSON, J.:                        FILED DECEMBER 29, 2015

      Appellant, Tarik Nahila, appeals from the order entered on February

19, 2015, dismissing his first petition pursuant to the Post Conviction Relief

Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. Upon review, we affirm.

      We briefly summarize the facts and procedural history of this case as

follows.   On March 19, 2012, police responded to a domestic assault in

Upper Darby Township. When they arrived, the victim was on the floor in a

pool of blood.   She sustained multiple lacerations to her face, neck, chest

and arms that required surgery.       On the way to the hospital, the victim

identified Appellant as her attacker.     On November 1, 2013, Appellant

entered into a negotiated plea wherein Appellant pled nolo contendere to

criminal attempt homicide and the Commonwealth agreed to dismiss 10

additional attendant charges.        The trial court accepted the plea and
J-S69040-15



sentenced Appellant to 10 ½ to 25 years of imprisonment. Appellant did not

file a direct appeal.

       On October 2, 2014, Appellant filed a pro se PCRA petition.               On

October 3, 2014, the PCRA court appointed counsel. On January 13, 2015,

appointed counsel petitioned to withdraw and filed a no-merit letter pursuant

to   Commonwealth           v.    Turner,      544   A.2d   927   (Pa.   1988)   and

Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988), concluding

that the issues Appellant raised in his pro se petition lacked merit and that

there were no additional errors worthy of independent review. On January

15, 2015, the PCRA court entered an order granting counsel’s application to

withdraw. On the same day, the PCRA court filed a notice of its intent to

dismiss Appellant’s PCRA petition without a hearing pursuant to Pa.R.Crim.P.

907.    On February 13, 2015, Appellant filed a pro se objection to the

dismissal of his PCRA petition.          On February 19, 2015, the PCRA court

entered an order dismissing Appellant’s PCRA petition.1 This timely appeal

followed.2
____________________________________________


1
   We note the order dismissing Appellant’s petition without a hearing stated
the following:

         Defendant is advised that he has 30 days from the date this
         Order is docketed to file an appeal to the Superior Court.
         Your court appointed PCRA counsel is not required to
         represent you on that appeal. You will have to request
         that [the] Superior Court appoint new counsel for you
         if you wish to be represented by counsel.

(Footnote Continued Next Page)


                                           -2-
J-S69040-15



      On March 26, 2015, the PCRA court ordered Appellant to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

Appellant timely filed a pro se request for an extension of time to file his

Rule 1925(b) statement, claiming he was seeking legal assistance from a

fellow inmate who suffered a heart attack.         The PCRA court granted

Appellant an extension to file his concise Rule 1925(b) statement until May

28, 2015. Appellant, however, did not file a Rule 1925(b) statement. On

July 22, 2015, the PCRA court issued an opinion pursuant to Pa.R.A.P.



                       _______________________
(Footnote Continued)

PCRA Court Order, 2/19/2015, at ¶ 2 (emphasis added).               We have
previously held that “when counsel has been appointed to represent a
petitioner in post-conviction proceedings as a matter of right under the rules
of criminal procedure and when that right has been fully vindicated by
counsel being permitted to withdraw under the procedure authorized in
Turner, new counsel shall not be appointed and the petitioner, or appellant,
must thereafter look to his or her own resources for whatever further
proceedings there might be.” Commonwealth v. Maple, 559 A.2d 953,
956 (Pa. Super. 1989), cited with approval, Commonwealth v. Jette, 23
A.3d 1032, 1042 (Pa. 2011) (where appointed post-conviction counsel has
been permitted to withdraw, on the basis of a Turner/ Finley letter, “the
appointment of second counsel ... is unnecessary and improper.”). While
Appellant initially requested counsel in his notice of appeal, he has since
proceeded pro se and has not complained of lack of representation.
2
   The PCRA court denied Appellant’s PCRA petition on February 19, 2015.
The Clerk of Courts sent Appellant a copy of that order by first class mail on
February 23, 2015. Pa.R.A.P. 108(a)(1) (day of entry of the order shall be
the day the clerk of courts mails or delivers copies of the order to the
parties). Thus, Appellant had 30 days, from February 23, 2015, to file a
notice of appeal. Pa.R.A.P. 903(a) (notice of appeal shall be filed within 30
days of the entry of the order from which the appeal is taken). Appellant
filed a timely pro se notice of appeal on March 25, 2015.



                                            -3-
J-S69040-15



1925(a), concluding Appellant waived all issues for appeal by failing to file

an ordered Rule 1925(b) statement.

      On appeal, Appellant presents the following issues, pro se, for our

review:
          A. Was the lower court in err[o]r for not appointing an
             interpreter to [A]ppellant long before his colloquy
             hearing?

          B. Was appointed counsel ineffective for not calling
             witnesses who would have made a difference for a bench
             or jury trial for [A]ppellant?

          C. Did appointed counsel mislead [A]ppellant as to giving a
             guilty plea to the colloquy hearing unknowingly,
             unwillingly and unintelligently only following what
             [A]ppellant thought he understood from his appointed
             counsel?

Appellant’s Brief, at 1.

      We are unable to address Appellant’s issues because he has not

properly preserved them. We recently stated:

          Our jurisprudence is clear and well-settled, and firmly
          establishes that: Rule 1925(b) sets out a simple bright-line
          rule, which obligates an appellant to file and serve a Rule
          1925(b) statement, when so ordered; any issues not raised
          in a Rule 1925(b) statement will be deemed waived; the
          courts lack the authority to countenance deviations from the
          Rule's terms; the Rule's provisions are not subject to ad hoc
          exceptions or selective enforcement; appellants and their
          counsel are responsible for complying with the Rule's
          requirements[.] ... We yet again repeat the principle ... that
          must be applied here: [I]n order to preserve their claims for
          appellate review, [a]ppellants must comply whenever the
          trial court orders them to file a Statement of Matters
          Complained of on Appeal pursuant to Pa.R.A.P. 1925. Any
          issues not raised in a Pa.R.A.P.1925(b) statement will be
          deemed waived. Commonwealth v. Hill, 16 A.3d 484,


                                      -4-
J-S69040-15


        494 (Pa. 2011) (citation and quotation marks omitted); see
        also Commonwealth v. Elia, 83 A.3d 254, 263 (Pa.
        Super. 2013), appeal denied, 94 A.3d 1007 (Pa. 2014)
        (waiving and declining to review Appellant's claim for failure
        to include it in Rule 1925(b) statement).

        Here, Appellant failed to file a court-ordered Rule 1925(b)
        statement. It has long been recognized that, ‘[a]lthough
        this Court is willing to construe liberally materials filed by a
        pro se litigant, pro se status generally confers no special
        benefit upon an appellant. Accordingly, a pro se litigant
        must comply with the procedural rules set forth in the
        Pennsylvania Rules of the Court.’          Commonwealth v.
        Postie, 110 A.3d 1034, 1041 n. 8 (Pa. Super. 2015)
        (citation omitted). Therefore, because Appellant failed to file
        a Rule 1925(b) statement, his issue is waived.

Commonwealth v. Beatty, 2015 WL 7737716, at *1-2 (Pa. Super. 2015).

This same principle applies to the instant case and Appellant’s issues on

appeal are waived.

     Finally, we note that, on October 26, 2015, Appellant filed with this

Court a motion for an extension of time in which to file an objection to the

Commonwealth’s brief. Because Appellant waived all of his issues on appeal,

we   deny   his   request   for   an   extension   to   file   a   response   to   the

Commonwealth’s brief.

     Order affirmed. Appellant’s motion for extension denied.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/29/2015

                                        -5-
J-S69040-15




              -6-